Citation Nr: 0623366	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  05-09 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for the service 
connected hypertension.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from December 1944 to July 
1946.

This appeal arises from a November 2004 rating decision of 
the Lincoln, Nebraska Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of claim on September 2, 2004 to the 
present time, the veteran's service connected hypertension is 
manifested by systolic pressure measuring predominately 160 
or more, but the evidence does not reflect blood pressure 
readings showing diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more.


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating, but 
no more, for the service-connected hypertension have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.31, 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision in November 2004, service connection for 
hypertension was granted and a noncompensable evaluation was 
assigned effective from September 2, 2004.  An August 2004 
private medical statement shows that the veteran had a long 
history of hypertension for which medications were 
prescribed.

VA treatment records show blood pressure readings of 128/80 
in June 2004, 178/86 and 166/80 in early September 2004, 
106/70 in December 2004, 106/70 in early January 2005, and 
156/80 in mid-January 2005 and 141/75 the next day in January 
2005.  Private medical records show blood pressure readings 
of 178/88 in early January 2005 and 196/82 in late January 
2005.

Service connection is in effect for hypertension, evaluated 
as zero percent disabling under DC 7101 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part. 4.  This claim arose 
following the assignment of an initial disability rating.  On 
an original claim, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for hypertension, the Board will follow the 
mandates of the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The veteran's hypertension is rated under Diagnostic Code 
7101.  A 60 percent evaluation is warranted under DC 7101 
when there is evidence of diastolic pressure predominantly 
130 or more; a 40 percent evaluation is assigned when 
diastolic pressure is predominantly 120 or more; a 20 percent 
evaluation is assigned when diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more; and, a 10 percent evaluation is 
assigned when there is evidence of diastolic pressure 
readings predominantly 100 or more, or systolic pressure 
predominantly 160 or more; or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.

A longitudinal review of the medical record shows that the 
veteran has been on anti-hypertensive medication during the 
pendency of this claim.  Over the course of the appeal period 
starting on September 2, 2004, of the 8 blood pressure 
readings recorded, 4 systolic readings were 160 or higher, 
and zero diastolic readings were 100 or higher.  Given the 
evidence as outlined above, the Board finds that the record 
more nearly approximates the criteria necessary for a 10 
percent evaluation for systolic blood pressure of 
predominantly 160 or more.  See 38 C.F.R. § 4.7.  

On the other hand, the record shows that the veteran's 
hypertension is manifested by diastolic pressure of 
predominantly less than 110 and systolic pressure of 
predominantly less than 200.  In fact, none of the 8 blood 
pressure readings reflects a single diastolic reading of 110 
or a single systolic reading of 200.  As a result, the 
criteria necessary for the assignment of a 20 percent rating 
are completely absent.  Thus, the Board concludes that the 
evidence supports a 10 percent rating, but no more, for the 
service connected hypertension.  This determination, 
moreover, encompasses the entire period of time under 
adjudication and thus additional inquiry under Fenderson is 
not indicated.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  In this case, the evidence does not demonstrate 
that hypertension has resulted in frequent periods of 
hospitalization.  There is also no evidence that hypertension 
has resulted in marked interference with employment.   

It bears emphasis that the schedular rating criteria are 
designed to take problems such as experienced by the veteran 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of any of 
these issues to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in October 2004 prior to the initial AOJ decision 
granting service connection in November 2004. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in October 2004 as well as a statement 
of the case in December 2004 and supplemental statements of 
the case in March and July 2005, which notified the appellant 
of the type of evidence necessary to substantiate his claim.  
The documents also informed him that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The above documents also informed the 
appellant about the information and evidence he is expected 
to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  This notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As service 
connection has been granted for hypertension, the claim of 
service connection has been substantiated, and any deficiency 
in the notice of the service connection claim is not 
prejudicial to the veteran.  Moreover, the veteran has been 
notified concerning the evidence needed to show entitlement 
to a higher degree of disability for the service connected 
hypertension.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's VA outpatient treatment 
records and the veteran's private treatment records have been 
obtained, and it is further noted that he has not requested a 
personal hearing in support of his claim.  Accordingly, the 
Board finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  The Board finds that the evidence 
currently of record is adequate to fully and fairly evaluate 
the veteran's appeal under 38 C.F.R. § 3.159 without 
affording the veteran a VA examination.   

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

From September 2, 2004, entitlement to a 10 percent rating 
for the service connected hypertension is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


